            IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
                         1:19 CV 270

MARY MATHIS,
                                )
                Plaintiff,      )
v.                              )                            ORDER
                                )
CONSOLIDATED METCO, INC., )
                                )
                Defendant.      )
_______________________________ )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 4) filed by Jill S. Stricklin. The Motion indicates that

Ms. Stricklin, a member in good standing of the Bar of this Court, is local

counsel for Defendant and that she seeks the admission of R. Evan Jarrold,

who the Motion represents as being a member in good standing of the Bar of

the State of Missouri. It further appears that the requisite admission fee has

been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 4) and ADMITS R.

Evan Jarrold to practice pro hac vice before the Court in this matter while

associated with local counsel.
                                         Signed: October 15, 2019
